United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 3, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 04-10371
                            Summary Calendar



                         LINDA KALMBACH; ET AL,

                              Plaintiffs,

                 LINDA KALMBACH AND DOUGLAS O. CREWSE,

                         PlaintiffS-AppellantS,

                                 versus

     AT&T BROADBAND, LLC n/k/a COMCAST PHONE OF TEXAS, LLC,

                          Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         No. 3:02-CV-930-BD-R
                         --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges


PER CURIAM:*

         Plaintiff-Appellants Linda Kalmbach and Douglas Crewse appeal

the district court’s grant of Defendant-Appellee AT&T Broadband’s

motion for judgment as a matter of law under Fed. R. Civ. P.

50(a)(1) on the issue of mental anguish damages for their claims of

fraud and violations of the Texas Deceptive Trade Practice Act.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60035
                                 -2-

TEX. BUS. & COMM. CODE §17.50(b)(1).   The judgment of the district

court is AFFIRMED.